Order entered February 8, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01108-CR

                                 JIMMY PORRAS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F06-19430-U

                                            ORDER
       Before the Court is appellant’s February 5, 2019 motion to extend the time to file

appellant’s brief. We GRANT the motion and ORDER appellant’s brief filed on or before

March 11, 2019. If appellant’s brief is not filed by March 11, 2019, this appeal may be abated

for the trial court to make findings in accordance with rule of appellate procedure 38.8.


                                                       /s/   LANA MYERS
                                                             JUSTICE